Citation Nr: 9901546	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of laceration of the right wrist, 
currently rated noncompensably disabling. 

2.  Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.

The appeal arises from the April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, finding that new and material evidence 
had not been presented to reopen a claim for increased 
evaluation for a right wrist laceration and denying an 
increased rating on that basis, and denying service 
connection for right carpal tunnel syndrome.


REMAND

The veteran contends, in effect, that his residuals of 
laceration of the right wrist have increased in severity, 
with pain and numbness upon use of the hand.  He therefore 
contends that he is entitled to an increased, compensable 
rating for his service-connected residuals of laceration of 
the right wrist.  

The veteran also contends, in effect, that he incurred right 
carpal tunnel syndrome in service, or that it was manifested 
to a compensable degree within an applicable presumptive 
period, or that it increased in severity beyond its normal 
course in service, or that it was incurred secondary to his 
service-connected residuals of laceration of the right wrist.  
He contends that he currently suffers from right carpal 
tunnel syndrome manifested by pain, numbness, and tingling of 
the right hand on use.  Accordingly, he contends that he is 
entitled to service connection for right carpal tunnel 
syndrome.  

The Board observes that because the veteran has alleged an 
increase in severity of his service-connected residuals of 
laceration of the right wrist, his claim for an increased 
rating is well grounded. Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  King 
v. Brown, 5 Vet.App. 19 (1993).  However, the RO has yet to 
decide the increased rating issue, declining to open the 
claim for increase.  An adverse finding by the Board on 
matters not considered by the RO based on statutes, 
regulations or analyses which were not considered by the RO 
raises an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  There is also the VA's statutory duty to 
assist the appellant.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  Hence the case must be remanded for RO adjudication 
of the veterans claim for an increased rating for residuals 
of laceration of the right wrist, prior to any Board 
adjudication of that issue.

Because the veterans claimed residuals of laceration of the 
right wrist and his claimed right carpal tunnel syndrome both 
relate to the same region of the body  the right hand and 
wrist  and because medical evidence has not distinguished 
the symptomatology related to each claimed disability (if 
indeed they can be distinguished), the Board finds the two 
claims inextricably intertwined.  The Court has held that a 
claim which is inextricably intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 
Vet.App. 180, 183 (1991).  Hence the claim for increased 
rating for residuals of laceration of the right wrist must be 
reviewed by the RO prior to any Board adjudication of the 
claim for service connection for right carpal tunnel 
syndrome.

The Board further notes that the veterans residuals of 
laceration of the right wrist last underwent VA examination 
for compensation purposes in October 1976.  The United States 
Court of Veterans Appeals (Court) has held that the duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining 
evidence from any source, and obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  
This duty also includes obtaining available evidence to 
support the claim.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).   Where the medical record is insufficient and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  See Suttman v. Brown, 5 Vet.App.  127, 128 
(1993); Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Accordingly, an additional (contemporaneous) VA 
examination to assess the current nature and extent of any 
residuals of laceration of the right wrist must be obtained.  

Further, that examination of residuals of laceration of the 
right wrist must comply with DeLuca v. Brown, 8 Vet.App. 202 
(1995), in which the Court held that in evaluating a service-
connected disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that a Diagnostic Code 
based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45 and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibited 
weakened movement, excess fatigability, or incoordination; if 
feasible, these determinations were to be expressed in terms 
of additional range-of-motion loss due to any weakened 
movement, excess fatigability or incoordination.  The 
examiner should also specifically address the nature of any 
damage to deeper structures suffered in the inservice 
laceration of the right wrist.  Specifically, the examiner 
should ascertain whether any tendons or other functional 
elements were severed or otherwise damaged.  

Last, the Board observes that an RO personal hearing had been 
scheduled for September 2, 1997, but the veteran failed to 
appear for that hearing, and in fact the notice of that 
hearing had been returned undelivered because a current 
address of the veteran was not known.  In the normal course 
of events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the VA to "turn up heaven and earth" to find 
him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  However, a 
further attempt should be made to contact the veteran and 
afford him the opportunity of a hearing to address his 
claims.  The veteran should be advised that he has the 
obligation to cooperate in the development of facts pertinent 
to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  He should also be notified that his claim for an 
increased (compensable) evaluation for residuals of the right 
wrist laceration will be denied and that his claim for 
service connection for carpal tunnel syndrome of the right 
wrist will be adjudicated based on the evidence of record if 
he fails to report for a VA medical examination.  38 C.F.R. 
§ 3.655(a),(b) (1998).

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for residuals of 
laceration of the right wrist and right 
carpal tunnel syndrome since October 
1993, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.

2.  An attempt should also be made to 
appropriately contact the veteran and 
afford him a further opportunity of a 
personal hearing, whether an RO hearing, 
a Travel Board hearing, or a Central 
Office Board hearing.  The veteran should 
be advised of his obligation to report 
for a scheduled VA medical examination.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the current nature and severity of his 
service-connected residuals of 
laceration of the right wrist.  The 
examiner should also endeavor to 
identify and describe the nature and 
etiology of any current musculoskeletal 
and/or neurological disabilities of the 
right wrist and hand.  The examiner 
should measure the ranges of motion (in 
degrees) of the affected parts in all 
planes, and should state whether pain 
significantly limits functional ability 
during flare-ups or upon prolonged 
activity or other strain of the affected 
joints over a period of time.  The 
examiner should also determine whether 
the right wrist and hand exhibits 
weakened movement, excess fatigability 
or incoordination due to his residuals 
of laceration of the right wrist; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  All findings and 
opinions should be explained in detail.  
The claims file and a copy of this 
remand should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
indicate in the examination report if 
the claims file was reviewed.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an increased rating for 
residuals of laceration of the right 
wrist, and entitlement to service 
connection for right carpal tunnel 
syndrome.  The provisions of 38 C.F.R. 
§ 3.655(a),(b) should be considered if 
the veteran fails to report for a VA 
medical examination.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In
 addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
